


 

Exhibit 10.38

 

Term Sheet

 

Service and Support Agreement

 

Ciphergen Biosystems, Inc. (“CBI”)

and

Applied Biosystems/MDS SCIEX (“ABI”)

 

NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

It is recognized by CBI and ABI that there may be many customers who would like
to utilize CBI’s ProteinChip® Array technology in combination with Applied
Biosystems/MDS SCIEX QqTOF systems, and it would be in both parties interest to
provide such a product offering to the market. It is recognized that neither CBI
nor ABI plan to or are authorized to actively promote such a product offering;
however, in those instances where customer interest exists, both parties would
like to cooperate in providing initial and on-going service and support to
purchasers.

 

For the purpose of this agreement QqTOF shall mean the Applied Biosystems/MDS
SCIEX QSTAR, the Applied Biosystems/MDS SCIEX QSTAR Pulsar and the Applied
Biosystems/MDS SCIEX QSTAR Pulsar i.

 

This term sheet is based on the following understanding regarding the current
business of both CBI and Applied Biosystems/MDS SCIEX:

 

a)             CBI has developed an ion source interface that enables samples
contained on CBI’s ProteinChip Array to be ionized by laser desorption
ionization (LDI) and read by ABI’s QSTAR mass spectrometer (the “ProteinChip
Interface”). The ProteinChip Interface needs to be modified for use with the
QSTAR Pulsar MS system and QSTAR Pulsar i MS System. Currently, CBI is not
selling this interface to the MS market.

 

b)            Applied Biosystems/MDS SCIEX manufactures and markets mass
spectrometers and software that are combined into MS systems for use in all
markets and applications.

 

The purpose of this business arrangement is to allow CBI to develop and sell, at
its expense, the ProteinChip Interface to those customers who would be
interested in CBI’s ProteinChip Array technology in conjunction with QqTOF
systems.

 

To achieve this objective, CBI and Applied Biosystems/MDS SCIEX intend to
conclude a definitive agreement, including the following terms:

 

1.                                       CBI shall at its expense install,
support and service the ProteinChip Interface for the QqTOF system. CBI shall
warrant the ProteinChip Interface and the mechanical, electrical and software
interface with the QqTOF system. CBI’s response by phone or on-site visit by a
service technician to any customer support problem shall be no less than the
response times provided in ABI’s own service guidelines.

 

 

 

--------------------------------------------------------------------------------


 

2.                                       CBI shall at its expense train
customers on the use of the ProteinChip Interface and ProteinChip Technology.

 

3.                                       ABI shall at its expense install,
support and service the QqTOF system, according to ABI’s existing service
guidelines. Subject to CBI’s obligations set forth below and also in
Paragraphs 1 and 5, ABI shall maintain the warranty of the QqTOF systems when a
ProteinChip Interface is installed.

 

If the service problem is suspected to be within the QqTOF Systems, CBI agrees
to remove the Protein Chip Interface and re-install the ion source originally
shipped with the QqTOF system to enable ABI to service the instrument system.
Once the problem is fixed, CBI will re-install the Protein Chip Interface. ABI
shall supply adequate training and documentation to CBI people to re-install the
ion source originally shipped with the QqTOF systems.

 

4.                                       ABI shall at its expense train
customers on the use of the QqTOF system, in accordance with ABI’s normal
practices.

 

5.                                       CBI shall indemnify ABI for all losses
due to personal injury or damage to QqTOF instruments or customer property that
may be caused by the ProteinChip Interface.

 

6.                                       CBI will be responsible for CE and CSA
regulatory compliance. ABI agrees to use its reasonable best efforts to assist
CBI in obtaining CE and CSA compliance.

 

7.                                       In partial consideration of ABI’s
obligations under this agreement, CBI shall pay ABI $[*] (US) for each
ProteinChip Interface it installs on an ABI QqTOF system.

 

8.                                       During the term of this agreement, ABI
agrees to inform CBI as promptly as is reasonable of any hardware and software
change that materially impacts the design and operation of the ProteinChip
Interface to the QSTAR Pulsar platforms, in order to allow CBI to make
appropriate ProteinChip Interface modifications.

 

9.                                       Mutual confidentiality obligations in
accordance with the NDA signed by ABI and CBI effective January 1, 2001 shall
govern the exchange of information between the parties during the term of this
agreement, which obligations shall extend for five years after the termination
of this agreement. CBI agrees not to divulge any information concerning,
including the identity of, ABI’s QqTOF system customers to any third party
without ABI’s prior written consent.

 

10.                                 The term of the agreement shall be 2 years.
After termination, CBI will continue service and support of the ProteinChip
Interface in accordance with CBI’s standard practices, but not less than for
5 years. ABI shall continue service and support of the QqTOF devices in
accordance with ABI’s standard practices, but no less than 5 years.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Term Sheet.

 

Effective Date of this Agreement:        April 2, 2001

 

 

Ciphergen Biosystems, Inc.

 

Applied Biosystems, Inc.

 

 

 

 

 

 

By:

/s/ Martin Verhoef

 

By:

/s/ Laura Lauman

 

 

 

 

 

 

Name:

Martin Verhoef

 

Name:

Laura Lauman

 

 

 

 

 

 

Title:

Vice President Sales and Marketing

 

Title:

Vice President

 

 

 

 

LC/MS

 

--------------------------------------------------------------------------------

